 

Exhibit 10.17

AMENDMENT NUMBER ONE

TO THE ECLIPSYS CORPORATION

AMENDED AND RESTATED 2005

INDUCEMENT GRANT STOCK INCENTIVE PLAN

WHEREAS, Eclipsys Corporation (“Eclipsys”) has established the Eclipsys
Corporation Amended and Restated 2005 Inducement Grant Stock Incentive Plan (the
“Plan”);

WHEREAS, Eclipsys, Allscripts-Misys Healthcare Solutions, Inc. (“Allscripts”)
and Arsenal Merger Corporation have entered into an Agreement and Plan of Merger
dated June 9, 2010 (the “Merger Agreement”) under which Eclipsys will merge with
and into a wholly owned subsidiary of Allscripts (the “Transaction”);

WHEREAS, the Board of Directors of Eclipsys has the authority under
Section 11(d) of the Plan to amend the Plan; and

WHEREAS, the Board desires to amend the Plan to provide that the Compensation
Committee of the Board of Directors of Allscripts will administer the Plan
effective on and after the effective time of the Transaction (the “Transaction
Date”).

NOW, THEREFORE, pursuant to the power of amendment set forth in the Plan, the
Plan is hereby amended as follows effective on and after the Transaction Date:

1. By amending the third sentence of Section 1 to replace the term “Board of
Directors of the Company” with the term “Board of Directors of Allscripts-Misys
Healthcare Solutions, Inc.”

2. By amending Section 3(b) to add the following new sentence to the end
thereof:

“Notwithstanding any contrary provision herein, the Committee shall be entitled
to exercise all of the powers of the Board under the Plan without any further
action by the Board to delegate these powers to the Committee. In addition, the
term “Committee” shall mean the Compensation Committee of the Board of Directors
of Allscripts-Misys Healthcare Solutions, Inc. (or a subcommittee or
subcommittee of the Board of Directors of Allscripts-Misys Healthcare Solutions,
Inc. appointed by that board from among its members).”

3. By amending Section 10(f) to add the following new sentence to the end
thereof:

“To the extent an outstanding Award requires Company action for the amendment of
such award, the Board or Committee shall act on behalf of the Company.”

4. Except as hereinabove amended and modified, the Plan shall remain in full
force and effect.